*545On Rehearing.
Taliaferro, J.
A rehearing was granted in this case only on the ■subject oí damages. A review of the case in regard to that question induces us to think that general damages alone should be allowed.
It is accordingly now ordered that the judgment of the lower court, so far as it condemns the plaintiff in injunction and his sureties in solido to pay the defendant three hundred and forty dollars as special damages, be annulled and set aside; and that in all other respects the judgment be affirmed, the defendant in injunction paying costs of this appeal.
The Chief Justice adhering to the views expressed in his dissenting ■opinion in this case.